UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 ROBERT WIGHTMAN-CERVANTES,

        Plaintiff,
               v.                                       Civil Action No. 10-00238 (JDB)
 ROBERT MUELLER, in his official
 capacity as Director,
 Federal Bureau of Investigation, et al.

        Defendants.


                                           ORDER

       Upon consideration of [4] defendants' motion to dismiss the complaint, and for the

reasons explained in the accompanying Memorandum Opinion issued on this date, it is hereby

       ORDERED that [4] the motion to dismiss is GRANTED.



                                                            /s/
                                                   JOHN D. BATES
                                               United States District Judge

Dated: November 12, 2010